Citation Nr: 1400495	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a February 2009 Decision Review Officer (DRO) hearing.  A transcript is of record.

In a November 2011 decision, the Board denied the claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which by Memorandum Decision in April 2013, set aside the November 2011 Board decision and remanded the matter for further proceedings consistent with the decision.

Additional evidence was received from the Veteran's representative with a written waiver of preliminary RO review in December 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2013 statement, the Veteran's current representative specifically stated that the Veteran "would like to have a hearing at his local VA Regional Office by travel board hearing."  In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.  The RO should notify the appellant and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


